Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the non-final rejection issued December 6, 2021.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 7, and 13 for at least the reasons argued by Applicant in the response filed on January 10, 2022.

However, Roelofs, Naganuma, Damodaran, Spector, Woodyard, and Lyon, as disclosed in the office action issued July 22, 2021, do not anticipate or render obvious the combination set forth in the independent claims 1, 7, and 13 having the limitations of “performing…a search for items based on an item category and selecting an item from the search and characteristics for the item; performing…a search for…source nodes and …destination nodes based on search criteria…includ[ing] an amount of the item with the selected characteristics at the source nodes and the destination nodes; generating…a graphical object of each of the source and destination nodes…and presenting the graphical 

As cited in the non-final rejection mailed on December 6, 2021, Roelofs generally teaches a system for transferring items from a source to a destination including search capability and a map user interface displaying source and destination nodes, information fields having information related to the shipments and inventory, and shipment status indicators.  Naganuma generally teaches a user manipulating a graphical connector to connect a plurality of source and destination nodes in a user interface.  Damodaran teaches a system for visualizing product flows between a plurality of sites, represented as source and destination entities in a supply chain, where a supply chain user interface displays the sites as icons.  A user of Damodaran’s user interface may drag and drop icons representing inventory between supply parameter icons in order to initiate a corresponding inventory transfer request, where the supply parameter icons are further divided into subparts providing graphical representations of different types of information regarding the underlying sites/entities which they represent, such as inventory quantities and available storage space.  Spector generally teaches monitoring progress and completion related to transfer events between nodes in a user interface (such as monetary transfers between accounts), and providing a status indicator within graphical objects representing each node conveying the progress and completion status of the monitored events.  Woodyard teaches an inventory management system allowing for rebalancing of inventories between physical locations of a merchant, including a corresponding user interface for a user to set transfer quantity thresholds with graphical objects representing the locations and including quantity fields which are updated to accurately reflect quantities transferred during a transfer 

Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179